In an action upon contract, in which the ad damnum was laid at two hundred dollars, the defendant, in the Court below, demurred generally to the declaration 5 which being adjudged good, he appealed to this Court, but did not enter his appeal. And the plaintiff having- obtained an affirmation of the judgment, upon his complaint here, now moved for the taxation of double costs against the defendant, under Slat. 1822, ch. 193, sec. 4.
But the Court refused the motion. They said that the fourth section of the statute must be considered as relating only to the amount of damages, upon issues of fact. If the defendant will put that question a second time to the jury without success, he shall pay double the whole costs accruing after the appeal, in addition to tbe costs in the Court below. But the seventh section, regarding only the more general question whether the plaintiff has any right to recover at all, seems to leave the parties to their appeal from a judgment rendered upon an issue of law, unaffected by the provisions of the fourth section, and unembarrassed by any other peril than the general chance ®f losing the cause.